Exhibit ROSS MILLER Secretary of State 204 North Carson Street, Ste 1 Carson City, Nevada 89701-4069 (775) 684-5708 Website: secretaryofstate.biz Certificate of Amendment (PURSUANT TO NRS 78.) USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOROFFICE USE ONLY Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporation (Pursuant to NRS 78.380- Before issuance of Stock) 1. Name of the corporation: DAS, INC. 2. The articles have been amended as follows (provide article number if available): Change number of authorized shares to 100,000,000 at par value of 0.001 3. The undersigned declare that they constitute at least two-thirds of the incorporators o, or of the board of directors x (check one box only) 4. Effective date of filing (optional): 5. The undersigned affirmatively declare that to the date of this certificate, no stock of the corporation has been issued. 6. Signatures (If more than two signatures, attach an 8 1/2"x 11" plain sheet with the additional signatures.) X /s/ Karen Gentile Signature IMPORTANT: Failure to include any of the above information and submit the proper fees ay cause this filing to be rejected. This form must be accompanied by appropriate fees. STATE OF NEVADA ROSS MILLER Secretary of State OFFICE OF THE STATE SECRETARY OF STATE. SCOTT W. ANDERSON Deputy Secretary For Commercial Recordings Filing Acknowledgement June 27, Job Number Corporation Number C20070627-2659 E0447542007-4 Filing Description Document Filing Number Date/ Time of Filing Articles of Incorporation 20070442538-15 June 27, 2007 04:03:18 PM Corporation Name Resident Agent DAS, Inc. CSC SERVICES OFNEVADA INC. The attached document(s) were filed with the Nevada Secretary of State, Commercial Recording Division. The filing date and time have been affixed to each document, indicating thedate and time of filing. A filing number is also affixed and can be used to reference this document in the future. Respectfully, /s/Ross Miller ROSS MILLER Secretary of State Commercial Recording Division 202 N.
